

Exhibit 10.14


SECOND AMENDMENT TO THE
EMPLOYMENT AGREEMENT
FOR
KENNETH A. JOYCE


This Second Amendment to the Employment Agreement for Kenneth A. Joyce dated as
of August March 1, 2006 (“Agreement”) is effective as of this 31st day of
December, 2008.


RECITALS


WHEREAS, Ruban Financial Corp. (“RFC”) and Kenneth A. Joyce ( “Executive”)
previously entered into the Agreement; and


WHEREAS, the Agreement must be amended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986 (“Code”); and


WHEREAS, RFC and Executive desire to amend the Agreement as provided herein for
the purpose of complying with Section 409A of the Code; and


WHEREAS, Section 22 of the Agreement permits the parties to amend the agreement
in a writing signed by each.


AMENDMENT


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, RFC and Executive hereby
amend the Agreement as follows:


1.             Any reference to the “Corporation” in the Agreement shall mean
RFC.


2.             New Section 3(f) is hereby added to the Agreement as follows:


(f)           For purposes of this Agreement, any reference to a “termination”
of this Agreement or of Executive’s employment hereunder (or any form thereof)
shall mean a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”) by Executive from RFC and any
entity that, along with RFC, would be treated as a single employer under
Sections 414(b) and (c) of the Code.


3.             Section 4(b) is hereby amended by adding the following sentence
to the end thereof:


Payment of any Bonus described in this Section 4(b) shall be made at the time or
times described in the applicable bonus plan and, if no time for payment is
provided or if no bonus plan exists, payment of the Bonus shall be made no later
than the fifteenth (15th) day of the third (3rd) month following the later of:
(i) the end of Executive’s calendar year during which the bonus was earned; or
(ii) the end of RFC’s fiscal year during which the bonus was earned.

 
1.

--------------------------------------------------------------------------------

 


4.
Section 5(b) of the Agreement is hereby deleted in its entirety and the
following is substituted therefore:



(b)
For purposes of this Agreement, the term “Change of Control” shall mean the
earliest of any of the following:

 
(i)
The acquisition by any person (as defined under Section 409A of the Code), or
more than one person acting as a group (as defined under Section 409A of the
Code), of the stock of RFC that, together with the stock of RFC held by such
person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of all of the stock of RFC;

 
 
(ii)
The acquisition by any person, or more than one person acting as a group, within
any 12-month period, of shares of RFC possessing thirty (30) percent or more of
the total voting power of all of the stock of RFC;

 
 
(iii)
A majority of the members of the Board of Directors of RFC is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board of Directors of RFC prior to the date
of the appointment or election; or

 
 
(iv)
The acquisition by any person, or more than one person acting as a group (other
than any person described in Treasury Regulation §1.409A-3(i)(5)(vii)(B)) within
any 12-month period, of assets from RFC that have a total gross fair market
value equal to or more than forty (40) percent of the total gross fair market
value of all of the assets of RFC immediately prior to such acquisition or
acquisitions.

 
This definition of Change in Control shall be interpreted in a manner that is
consistent with the definition of “change in control event” under Section 409A
of the Code and the Treasury Regulations promulgated thereunder.
 
Notwithstanding any other provision of this Agreement, the Executive will not be
entitled to any amount under this Agreement if he/she acted in concert with any
person or group (as defined above) to effect a Change of Control, other than at
the specific direction of the board of directors and in his/her capacity as an
employee of RFC.
 
5.
Section 6(a)(ii) of the Agreement is hereby amended by adding the following to
the end thereof:

 
The provisions of Section 6(a)(ii) shall be subject to the following: (i) any
continuation of benefits, other than health care and disability insurance
coverage during the applicable COBRA continuation period described in Section
4980B of the Code, and (ii) any payment of the Welfare Benefit Replacement Cost
shall first be treated as a “limited payment” within the meaning of Treasury
Regulation §1.409A-1(b)(9)(v)(D) and any payments in excess of the limited
payment shall be subject to the following limitations: (A) no benefit shall be
provided and no payment shall be for Welfare Benefit Replacement Cost incurred
beyond the period described in Section 6(a)(ii); (B) the amount of benefits
provided or payments made during any taxable year of Executive may not affect
the amount of benefits provided or expenses eligible for payment to the
Executive in any other taxable year; and (C) the right to benefits or payments
may not be subject to liquidation or exchange for another benefit.

 
2.

--------------------------------------------------------------------------------

 

6.
Section 7(b) of the Agreement is hereby amended by adding the following to the
end thereof:

 
The benefit described in this Section 7(b) shall be subject to provisions of
Section 6(a)(ii).
 
7.
The first paragraph of Section 8 of the Agreement is hereby amended by deleting
the last sentence thereof.

 
8.
Section 15(b) of the Agreement is hereby amended by adding the following to the
end thereof:

 
Any gross-up for taxes pursuant to this Section 15(b) shall be made by no later
than the end of the taxable year following the taxable year in which Executive
remits the taxes being grossed-up.
 
9.
New Sections 31, 32 and 33 are hereby added to the Agreement as follows:

 
31.           TREATMENT OF CERTAIN PAYMENTS, REIMBURSEMENTS AND THE PROVISION OF
CERTAIN BENEFITS. Any payment or reimbursement described in Sections 4(e), 8 and
15(b) shall be subject to the following:  (i) the amount of expenses eligible
for payment or reimbursement, or benefits to be provided, during any taxable
year of Executive may not affect the expenses eligible for payment or
reimbursement, or benefits to be provided, in any other taxable year of
Executive; (ii) the payment or reimbursement of any expense must be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense is incurred; and (iii) the right to payment or reimbursement,
or provision of benefits, may not be subject to liquidation or exchange for
another benefit.


32.           REQUIREMENT PAYMENT DELAY.  Notwithstanding the foregoing, if
Executive is a “specified employee,” within the meaning of Treasury Regulation
§1.409A-1(i) and as determined under the RFC’s (or, if applicable, the Change
Entity’s) policy for determining specified employees, on Executive’s date of
termination, and Executive is entitled to a payment and/or a benefit under this
Agreement that is required to be delayed pursuant to Section 409A(a)(2) of the
Code, then such payment or benefit shall not be paid or provided (or begin to be
paid or provided) until the first business day of the seventh month following
Executive’s date of termination (or, if earlier, Executive’s death).  The first
payment that can be made following such postponement period shall include the
cumulative amount of any payments or benefits that could not be paid or provided
during such postponement period due to the application of Section
409A(a)(2)(B)(i) of the Code.


 
33.           SECTION 409A OF THE CODE.  This Agreement is intended to comply
with Section 409A of the Code and the Treasury Regulations promulgated
thereunder, and this Agreement will be interpreted, administered and operated
accordingly.  Nothing herein shall be construed as an entitlement to or
guarantee of any particular tax treatment to Executive and neither no person
shall be liable to Executive for failure to comply with the requirements of
Section 409A of the Code. RFC may accelerate the time or schedule of a
distribution to Executive at any time this Agreement fails to meet the
requirements of Section 409A of the Code and the Treasury Regulations
promulgated thereunder.  Such payment may not exceed the amount required to be
included in income as a result of the failure to comply with Section 409A of the
Code and the Treasury Regulations promulgated thereunder.

 
3.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment effective as
of the date first set forth above.
 
RFC
 
EXECUTIVE
     
RURBAN FINANCIAL CORP.
 
/s/ Kenneth A. Joyce
   
Kenneth A. Joyce
     
By:
/s/ Steven VanDemark
 
 
 
Its: Chairman      


 
4.

--------------------------------------------------------------------------------

 